Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng; Bo et al. (hereinafter US 20190108282 A1).
Re claims 1, 19, and 20, Zeng teaches
1. A system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 
generating, based at least on a context-free grammar, a sample forming a corpus, the context-free grammar including one or more production rules for replacing a first nonterminal symbol with a second (context-free grammar with production rules, learning models such as NN, checking, layers tiered, similar or associated synonymous meanings in nodes, minimizing errors, edges, clusters, phrases of various types such as verbal and noun phrases in nodal tree hierarchy dictionary/lexicon, 0036 0056 0062 0065 0077 0092 0097 fig. 2-4, 10)
training and validating, based at least on the corpus, a machine learning model to process a natural language.  (training model, context-free grammar with production rules, learning models such as NN, checking, layers tiered, similar or associated synonymous meanings in nodes, minimizing errors, edges, clusters, phrases of various types such as verbal and noun phrases in nodal tree hierarchy dictionary/lexicon, 0036 0056 0062 0065 0077 0092 0097 fig. 2-4, 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zeng to incorporate the 

Re claim 2, Zeng teaches
2. The system of claim 1, wherein the context-free grammar includes a first production rule for replacing the first nonterminal symbol with at least the second nonterminal symbol, and wherein the context-free grammar further includes a second production rule for replacing the second nonterminal symbol with at least the terminal symbol.  (context-free grammar with production rules, learning models such as NN, checking, layers tiered, similar or associated synonymous meanings in nodes, minimizing errors, edges, clusters, phrases of various types such as verbal and noun phrases in nodal tree hierarchy dictionary/lexicon, 0036 0056 0062 0065 0077 0092 0097 fig. 2-4, 10)

Re claim 3, Zeng teaches
3. The system of claim 2, wherein the first text string is rewritten recursively by at least applying the first production rule to replace the first nonterminal symbol included in the first 30Via EFSDocket No.: 54874-498F01US/190508US01 Filing Date: September 27, 2019Customer No.: 64280 text string with the second (multiple rules, context-free grammar with production rules, learning models such as NN, checking, layers tiered, similar or associated synonymous meanings in nodes, minimizing errors, edges, clusters, phrases of various types such as verbal and noun phrases in nodal tree hierarchy dictionary/lexicon, 0036 0056 0062 0065 0077 0092 0097 fig. 2-4, 10)

Re claim 10, Zeng teaches
10. The system of claim 1, further comprising: defining, based at least on a text associated with the natural language, the context-free grammar, the context-free grammar being defined by at least determining a hierarchy, the hierarchy including a first plurality of layers having a first plurality of members forming a first set of nonterminal symbols including the first nonterminal symbol and the second nonterminal symbol, and the hierarchy further including a second plurality of layers having a second plurality of members forming a second set of terminal symbols including the terminal symbol.  (context-free grammar with production rules, learning models such as NN, checking, layers tiered, similar or associated synonymous meanings in nodes, minimizing errors, edges, clusters, phrases of various types such as verbal and noun phrases in nodal tree hierarchy dictionary/lexicon, 0036 0056 0062 0065 0077 0092 0097 fig. 2-4, 10)

Re claim 11, Zeng teaches
11. The system of claim 10, wherein the context-free grammar is defined by at least determining, based at least on one or more directed edges interconnecting the first plurality of members and the second plurality of members, the one or more production rules.  (edges, context-free grammar with production rules, learning models such as NN, checking, layers tiered, similar or associated synonymous meanings in nodes, minimizing errors, edges, clusters, phrases of various types such as verbal and noun phrases in nodal tree hierarchy dictionary/lexicon, 0036 0056 0062 0065 0077 0092 0097 fig. 2-4, 10)

Re claim 12, Zeng teaches12. The system of claim 10, wherein the context-free grammar is defined by at least determining, based at least (multiple sets in a tree, context-free grammar with production rules, learning models such as NN, checking, layers tiered, similar or associated synonymous meanings in nodes, minimizing errors, edges, clusters, phrases of various types such as verbal and noun phrases in nodal tree hierarchy dictionary/lexicon, 0036 0056 0062 0065 0077 0092 0097 fig. 2-4, 10) 

Re claim 13, Zeng teaches
13. The system of claim 10, wherein the first plurality of layers include a pattern layer including a pattern present in the text and an entity cluster layer including a cluster of a first entity and a second entity present in the subpattern.  (patterns clustered in tree, context-free grammar with production rules, learning models such as NN, checking, layers tiered, similar or associated synonymous meanings in nodes, minimizing errors, edges, clusters, phrases of various types such as verbal and noun phrases in nodal tree hierarchy dictionary/lexicon, 0036 0056 0062 0065 0077 0092 0097 fig. 2-4, 10)

Re claim 14, Zeng teaches
14. The system of claim 13, wherein the second plurality of layers include a padding layer including a nonentity present in the subpattern, an entity layer including the first entity and the second entity, and a synonym layer including a synonym associated with the first entity and/or the second entity.  (similar or associated synonymous meanings in nodes of tree, context-free grammar with production rules, learning models such as NN, checking, layers tiered, similar or associated synonymous meanings in nodes, minimizing errors, edges, clusters, phrases of various types such as verbal and noun phrases in nodal tree hierarchy dictionary/lexicon, 0036 0056 0062 0065 0077 0092 0097 fig. 2-4, 10)

Re claim 15, Zeng teaches
15. The system of claim 1, wherein the machine learning model comprises a neural network, a Bayesian network, a Markov chain, and/or (Neural Network NN, context-free grammar with production rules, learning models such as NN, checking, layers tiered, similar or associated synonymous meanings in nodes, minimizing errors, edges, clusters, phrases of various types such as verbal and noun phrases in nodal tree hierarchy dictionary/lexicon, 0036 0056 0062 0065 0077 0092 0097 fig. 2-4, 10)

Re claim 16, Zeng teaches
16. The system of claim 1, wherein each of the first nonterminal symbol and the second nonterminal symbol denote a noun phrase, a verb phrase, an adjective phrase, an adverb phrase, a Gerund phrase, an infinitive phrase, an absolute phrase, a determiner, a conjunction, a verb, a noun, a pronoun, an adjective, an adverb, a preposition, or an interjection.  (phrases of various types such as verbal and noun phrases in nodal tree hierarchy, context-free grammar with production rules, learning models such as NN, checking, layers tiered, similar or associated synonymous meanings in nodes, minimizing errors, edges, clusters, phrases of various types such as verbal and noun phrases in nodal tree hierarchy dictionary/lexicon, 0036 0056 0062 0065 0077 0092 0097 fig. 2-4, 10)

Re claim 17, Zeng teaches
17. The system of claim 1, wherein the terminal symbol denotes a word in a lexicon associated with the natural language.  (context-free grammar with production rules, learning models such as NN, checking, layers tiered, similar or associated synonymous meanings in nodes, minimizing errors, edges, clusters, phrases of various types such as verbal and noun phrases in nodal tree hierarchy dictionary/lexicon, 0036 0056 0062 0065 0077 0092 0097 fig. 2-4, 10)

Re claim 18, Zeng teaches
18. The system of claim 1, wherein the sample is part of a training dataset or a validation dataset forming the corpus. (check sum or checking, context-free grammar with production rules, learning models such as NN, checking, layers tiered, similar or associated synonymous meanings in nodes, minimizing errors, edges, clusters, phrases of various types such as verbal and noun phrases in nodal tree hierarchy dictionary/lexicon, 0036 0056 0062 0065 0077 0092 0097 fig. 2-4, 10)


Allowable Subject Matter
Claims 4-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Devaranjan; Jeevan et al. US 20210275918 A1
	General ground truth reference mentioned

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov